DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 12 directed to an invention non-elected with traverse in the reply filed on 12/13/2019. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 2-11, 15, 17 & 18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed apparatus as recited in claims 3 & 9.  The closest prior art to the Applicants’ claimed invention are Perrault, Jr. et al. (US 2015/0328637) & McGuinness et al. (US 2016/0114319).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed:
apparatus comprising: a microfluidic passage; an inlet disposed orthogonal to, and in fluid communication with, the microfluidic passage; a chamber in fluid communication with the inlet, the chamber to contain a volume of the fluid; a controller operatively coupled to a first fluid driver and a second fluid driver, the controller comprising a processing unit and a non-transient computer-readable medium containing instructions that when executed, cause the processing unit to: sense, using a sensor disposed within the inlet and proximate the microfluidic passage relative to the chamber, fluid within the inlet prior to the fluid passing into the chamber; and sequentially actuate a first fluid driver and a second fluid driver, wherein actuation of the first fluid driver ejects the fluid contained in the chamber to an exterior of the chamber via a first nozzle disposed within the chamber, and actuation of the second fluid driver ejects the fluid contained in the chamber to an exterior of the chamber via a second nozzle disposed within the chamber; wherein the instructions to sequentially actuate the first fluid driver and the second fluid driver include instructions that, when executed, cause the processing unit to: actuate the first fluid driver to-create a positive pressure during a first time in a first region within the chamber proximate to the first nozzle to push fluid through the first nozzle followed by a negative pressure during a second time in the first region to draw fluid to the first region; and actuate the second fluid driver to create a positive pressure during a third time in a second region within the chamber proximate the second nozzle to push fluid through the second nozzle followed by a negative pressure during a fourth time in the second region to draw fluid to the second region; wherein the second fluid driver is actuated following actuation of the first fluid driver following an end of the first time and before expiration of the second time.  
apparatus comprising: a microfluidic passage; an inlet disposed orthogonal to, and in fluid communication with, the microfluidic passage; an elongate chamber in fluid communication with the inlet and disposed lengthwise parallel to the microfluidic passage to receive a volume of the fluid drawn from microfluidic passage via the inlet; a controller operatively coupled to a first fluid driver and a second fluid driver, the controller comprising a processing unit and a non-transient computer-readable medium containing instructions that when executed, cause the processing unit to: sense, using a sensor disposed within the inlet and proximate the microfluidic passage relative to the chamber, fluid within the inlet prior to the fluid passing into the chamber; and sequentially actuate a first fluid driver and a second fluid driver, wherein actuation of the first fluid driver ejects the fluid contained in the chamber to an exterior of the chamber via a first nozzle disposed within the chamber, and actuation of the second fluid driver ejects the fluid contained in the chamber to an exterior of the chamber via a second nozzle disposed within the chamber; wherein the chamber comprises a row of at least three nozzles disposed parallel to the microfluidic passage and a row of at least three independently actuatable fluid driver corresponding to the at least three nozzles, wherein the first nozzle and the second nozzle are part of the row of nozzles and wherein the first fluid driver and the second fluid driver are part of the row of fluid drivers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798